Title: To George Washington from Robert Morris, 22 April 1782
From: Morris, Robert
To: Washington, George


                        Sir
                            Office of Finance Philadelphia April 22d 1782.
                        
                        When Your Letter of the 28 Ultimo came to my Hands enclosing one from Mr John Logan the SubContracor, assigning the want of Money as the Cause of his not having been regular in the Supply of provisions to the Troops at Morris Town and Pumpton; I delivered the same to Messrs Francis and Slough the persons that contracted with me, they instantly acknowledged that so far from being kept in want of money, I had even made Advances beyond the Terms of the Contract, which was the Fact. They also declared that all the money they received was immediately delivered over to Logan and Co. Logan has since been here and acknowledges that the want of Money of which he complained, did not originate with me, nor indeed with his Principals, it rather appears to have been founded in his not understanding the Terms of the Contract; Be that as it may I could not permit it to be supposed, that I had failed in any part of my Engagements with the Contractors, and he wrote me a Letter of which No. 1 is a Copy.This Jersey Contract has been badly executed, and it appears to be oweing chiefly to the Inability of those to whom the Management is committed, when I called upon the Principals, they replyed that by the Contract the commanding Officer at the post had the remedy in his own Hands, and that if he had executed it, Logan and Thompson must have suffered the Damages, the latter say they have made Compensation to the Troops and thus the matter stands.When the Contract for the moving Army was perfected Messrs Francis and Slough came to me with an original Letter of which No. 2 is a Copy. I told them that the Contract for the moving Army would not in my apprehension interfere with that for the posts in New Jersey, that the latter related to permanent posts, and the former to temporary Posts and to Troops in motion, that if there were no permanent Posts, they would not be called upon for any Issues, and that if your Excellency should think proper to continue those Posts at Morris Town, Pumpton, Trenton or Burlington, or to establish any other Posts in New Jersey, and fix at any or all of them stationary Troops, you would give them timely Notice to provide the Supplies; but that they would not be called upon to supply Troops that are not stationed at such Posts altho they should occasionally pass and repass—There may arise some Difficulties however in this affair, and therefore, I enclose herewith a Copy of their Contract to enable you to avoid them, by such Decisions as you think consistant with Justice. I believe Messrs Francis and Slough wish to be clear of this Contract, and their Subs as far as I can learn are rather sick of it notwithstanding their Letter; which was probably written with an Intention to obtain a premium to induce them to give it up. If this was the Design they are totally mistaken. because if my Construction of what is meant by Posts be admitted, it is best for the public that they be held to it, as the rations are to be delivered cheaper than those to the moving Army.Should your Excellency be of opinion that these two Contracts will interfere so that you cannot draw a clear Line of Distinction between the Issues to be made under them, we must relinquish that of New Jersey if they will agree to it, if not, I fancy your Decisions on all Disputes will satisfy them, or if that will not do I will enter into the necessary Arbitration with them. I have the Honor to be your Excellency’s most obedient and most humble Servant
                        
                            Robt Morris
                        
                    